Citation Nr: 0518728	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  93-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date before May 10, 1999, for 
the grant of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1957 to May 
1958, from August 1958 to October 1964, and from October 1965 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1990, November 1991, and 
December 1999 rating decisions of several Department of 
Veterans Affairs (VA) Regional Offices (RO).  In November 
1990, the RO, in part, denied entitlement to service 
connection for hemorrhoids and headaches.  In November 1991, 
it denied entitlement to service connection for PTSD and a 
back disorder.  In December 1999, the RO granted service 
connection for prostate cancer and rated it as 100 percent 
disabling, effective from May 10, 1999.  The veteran 
disagreed with the assigned effective date.

Regarding the back disorder, in June 1969, the RO denied the 
veteran's service connection claim and shortly thereafter 
issued notice to him.  That same month, the veteran submitted 
written correspondence indicating that he wanted to reopen 
his claim.  By letter dated in March 1970 and in 
correspondence submitted by the veteran's former attorney, 
the veteran continued to indicate that he wanted to prosecute 
his claim.  Given the aforementioned development, the Board 
finds that the veteran submitted a timely notice of 
disagreement for the 1969 determination.  See 38 C.F.R. 
§ 19.113 (1968) (A notice of disagreement should be in terms 
which can be reasonable construed as evidencing a desire for 
review of that determination).  As such, the issue before the 
Board is as listed on the title page.

In August 1995, the Board remanded the case for additional 
development.  Upon completing the Board's requested 
development and readjudicating the claims, the claims remain 
denied.  The appeal has been returned for appellate review.

In November 2000, the veteran requested to appear at a 
hearing before a member of the Board at the RO.  In August 
2004, the Board again remanded the veteran's appeal for the 
scheduling of the hearing.  In November 2004, the veteran 
withdrew his hearing request.  No additional action in this 
regard is warranted.  38 C.F.R. § 20.700(e) (2004).

The issue of entitlement to an effective date before May 10, 
1999, for the grant of service connection for prostate cancer 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The back disorder did not begin in service nor is it 
related to service.

2.  The hemorrhoids disorder is not service related.

3.  The headaches disorder is not related to service or any 
service-connected disability.

4.  The veteran did not engage in combat with the enemy and 
the occurrence of his alleged in-service stressors have not 
been verified.


CONCLUSIONS OF LAW

1.  The back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The hemorrhoids disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  The headaches disorder was not incurred in or aggravated 
by service, nor is it related to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

4.  The PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, including other 
neurological disease and arthritis, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection connotes many factors but basically in 
this context it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability began in service.  With chronic disease shown as 
such in service (or within the presumptive period under 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted in service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(a), (b). 

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Establishing service connection requires a medical diagnosis 
of current disability; medical, and in some circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
See generally, Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The record indicates that some the veteran's original service 
medical records are not available and that upon searching 
alternate record sources, morning reports are not available.  
When service medical records are presumed destroyed, the 
Board's obligation to explain its findings and to consider 
the benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Nonetheless, the 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background & Analysis

Back disorder

The veteran seeks service connection for a back disorder.  At 
his April 1994 hearing, he testified that he injured his back 
in Saigon in 1965.  He recalled while riding "shotgun" the 
truck turned over and he landed on the butt of his rifle.  
The veteran explained that his back was pinned against the 5-
ton truck while his chest was pinned against the rifle.  He 
testified that he received treatment and that he has had back 
pain since service. 

A review of the record has been accomplished.  Although the 
evidence shows that the veteran injured his back in service 
and received treatment, it does not show that his current 
back disability is related to the in-service accident.  The 
competent evidence of record establishes that the veteran's 
current back disorders are related to post-service work-
related injuries.

The positive evidence of record is acknowledged.  Current 
diagnoses of lumbosacral strain and cervical paravertebral 
myalgia have been made.  

The service medical records show that in 1962 the veteran 
received treatment for muscle strain of the lumbar spine, 
although X-ray findings at that time were negative.  Further, 
the veteran's September 1966 Report of Medical History 
reflects that he reportedly injured his back in April 1966 
when a five-ton truck turned over on him.  In that same 
report, the examiner noted back sprain with no fracture, 
occasionally painful now with exertion, but no problems.  The 
veteran's September 1968 separation from service medical 
examination report was checked as normal.  

Additionally, on VA examination in May 1969, the examiner 
noted a history of contusion of the lumbar area of the back 
with mild residuals.

The negative evidence is also acknowledged.  Although the 
service medical records show treatment for muscle strain of 
the lumbar spine, a diagnosis of a chronic back disability 
was not made in service or on VA examination in May 1969.  
Also, the veteran's post service medical reports clearly 
attribute his current back disorder to work-related injuries.  
The veteran's employment reports dated from 1981 to 1990 
reflect that he received treatment for post traumatic 
cervical paravertebral myalgia and lumbosacral sprain in 
1981.  The disorders were related to an injury or sickness 
arising out of employment.  Moreover, in September 1990, a 
physician from Neurologic Orthopedic Associates examined the 
veteran and reviewed his medical history.  The physician 
noted that the veteran worked as a bus driver and sustained 
several back-related injuries.  He recalled that in February 
1990 an angry passenger attacked the veteran and while 
jumping to defend himself, he felt pain in the lower back.  
The physician noted the veteran's April 1966 low back injury 
and that after he received treatment he returned to military 
duty without pain.  Other back injuries sustained while at 
work in 1974 and 1989 were noted.  After reviewing the 
veteran's medical history, in the apportionment section, the 
physician attributed the veteran's current back injury to the 
1974 and 1989 work-related incidents.  The veteran's in-
service back injury was not referenced.  

Also of record is a September 1990 VA examination report 
showing a diagnosis of lumbosacral strain with pain.  The 
report does not attribute the veteran's back disorder to 
service.  

In light foregoing, the evidence establishes that the 
veteran's current back disorder is not related to service or 
any event of service.  The competent evidence establishes 
that the veteran sustained numerous back injuries while 
working as a bus driver after service and attributes his 
current disorders to those intercurrent injuries.  This 
evidence outweighs the veteran's testimony and appellate 
assertions.  The contemporaneous and spontaneous recitation 
of events to medical care providers by the veteran, as well 
as their conclusions as to the cause of his current back 
disability are credible.  Additionally, competent medical 
evidence is required to create a nexus between post service 
continuity of symptomatology and in-service injury.  The 
veteran has not claimed medical expertise and  as a 
layperson, does not have the requisite medical expertise to 
make a medical diagnosis and relate the present diagnosis to 
service.  Thus, his statements in this regard are of little 
or no probative value.  

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for a 
back disorder.  The appeal is denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310.

Hemorrhoids and Headaches

The veteran seeks service connection for hemorrhoids and 
headaches.  At his hearing, he testified that he initially 
had internal hemorrhoids and headaches while stationed in 
France in the 1960's.  With regard to hemorrhoids, he 
recalled that he was treated with suppositories in France and 
in Georgia, United States.  For his headaches, he recalled 
being cut across the forehead in service.  He stated that he 
received numerous stitches and was told at that time that he 
would have residual headaches.  See April 1992 Hearing 
Transcript.

The relevant evidence of record has been reviewed.  While the 
record contains diagnoses of hemorrhoids and headache 
disorders, it fails show that the veteran's headaches and 
hemorrhoids began in service or that they are etiologically 
related to service.  It also fails to demonstrate that the 
veteran's headaches disorder is related to his service-
connected scar of the forehead and nose.  See VA 
Administrative Decision dated in August 1991, findings that 
the scar of the forehead and nose occurred in the line of 
duty.

The competent evidence fails to show that service connection 
for headaches and hemorrhoids is warranted on a direct basis.  
The service medical records do not contain diagnoses of 
headaches or hemorrhoids.  The records merely show that on 
one occasion in April 1958 the veteran complained of a 
headache with a sore throat, chills, and a fever.  The 
diagnosis at that time was tonsillitis, acute, organism 
undetermined.  The reports are otherwise negative.  As such, 
the headaches and hemorrhoids disorders did not initially 
manifest in service. 

Additionally, the post-service medical evidence does not 
etiologically relate the disorders to service.  VA 
examination in 1969 revealed a pilondial sinus, quiescent at 
the time, and clinical findings were normal.  Medical reports 
from the Southern California Permanente Medical Group and 
Kaiser Permanente dated from 1978 to 2000 show treatment for 
rectal bleeding with bowel movements and note a history of 
hemorrhoids.  VA examination in September 1990 reflects 
diagnoses of headaches with sinusitis and hemorrhoids, but no 
reference to service was made.  Additionally, the veteran's 
employment reports, Social Security Administration reports, 
and Workers' Compensation reports dated from 1981 to 1990, 
and VA examination reports dated from 2001 to 2003 either do 
not reference the veteran's headaches or hemorrhoids 
disorders or, when referenced, do not attribute them to 
service.  

Regarding the headaches claim, the veteran also asserts that 
service connection is warranted as secondary to his service-
connected scar of the forehead and nose.  See generally 
38 C.F.R. § 3.310.  Although on VA examination in September 
1991 the veteran complained of pain along the scar and 
headaches, clinical findings were normal.  The impression was 
well-healed laceration of the forehead and nose.  Except for 
the veteran's assertions, there is no evidence of record 
showing that the scar of the forehead and nose is related to 
his headaches.  As noted above, he is not competent to 
provide a medical nexus necessary to grant service 
connection.  In the absence of competent medical evidence 
creating a nexus between his headaches and service-connected 
scar of the forehead and nose, service connection in this 
regard is not warranted.  38 C.F.R. § 3.310.

In sum, the preponderance of the evidence weighs against the 
veteran's claims of entitlement to service connection for 
hemorrhoids and headaches.  The appeal in this regard is 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310.

Post-traumatic stress disorder

The veteran seeks service connection for PTSD.  In 1992, he 
testified that while in Saigon he delivered food to troops in 
the outerlying areas.  He recalled that on one occasion a 
fellow soldier, named Watson, riding "shotgun" beside him 
was killed by a sharpshooter, and on another occasion, the 
veteran recalled riding in a truck that ran over a land mine 
which exploded.  The veteran added that he was thrown against 
his rifle hard enough to break the butt of his gun.

Service connection for PTSD requires three elements: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 
C.F.R § 3.304(f).

In this case, a current diagnosis of PTSD has been made and 
medical evidence of a causal nexus between the veteran's 
disorder and service is of record.  On VA examination in May 
1992 and August 2003 diagnoses of PTSD were made and related 
to the veteran's alleged combat exposure.  As such, the 
ultimate disposition of this case rests upon whether the 
veteran's alleged in-service stressors have been verified. 

When determining the sufficiency of stressors, the criteria 
are geared to the specific individual's actual experience and 
response.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV).  Therefore, the standard 
used to establish in-service stressors depends upon whether 
the veteran engaged in combat with the enemy.  If the veteran 
engaged in combat, his lay testimony regarding lay stressors 
will be accepted as conclusive evidence of the presence of 
in-service stressors, unless VA produces clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Gaines v. West, 11 
Vet. App. 353 (1998); 38 C.F.R. § 3.304(f).  If the veteran 
did not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Id.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99 
(Requires veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality).  The available service 
medical records do not show that the veteran sustained any 
injuries or diseases indicative of combat activity.  The 
reports show treatment for a back injury in 1962 and on his 
Report of Medical History in September 1968 the veteran noted 
that he was involved in a 5-ton truck accident in April 1966.  
The notations do not reference combat.

Additionally, the veteran's DD-214 and service department 
reports do not show that he received a Purple Heart, Combat 
Infantryman Badge or any other citation consistent with 
combat.  Cohen v. Brown, 10 Vet. App. 128.  The veteran was 
awarded a Marksman Badge w/Rifle Medal, National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal 
and Two Overseas Bars.  VAOPGCPREC 12-99.

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, the evidence must show that 
he experienced a non-combat stressor in service to satisfy 
the second element under Cohen and Section 3.304(f).  The 
veteran's contention presented on appeal, by itself, cannot, 
as a matter of law, establish the occurrence of a noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The evidence fails to demonstrate the occurrence of his 
claimed noncombat stressors.  On VA examination in May 1992, 
the veteran alleged that the in-service truck accident 
occurred because he ran over a mine.  He also alleged that 
after the accident he engaged in hand-to-hand combat with the 
enemy and sustained a scar to the forehead and killed the 
enemy.  The service medical records do not substantiate these 
allegations.  The records show that in January 1960 the 
veteran sustained a laceration on his face as a result of a 
broken ashtray during a celebration for the New Year.  Even 
though his September 1966 Report of Medical History notes 
that in 1966 he was involved in a truck accident, it does not 
reflect that the veteran engaged in combat with the enemy or 
that he sustained any injuries consistent with a mine 
explosion.  The July 2001 reports from the United States 
Armed Services Center for Research of Unit Records and 
December 2002 response from the service department are silent 
in this regard as well. 

During the appeal, the veteran also recalled that a fellow 
soldier, named Watson, was killed by a sharpshooter while 
riding "shotgun" beside him in the 1966 truck accident.  It 
is also noted that in another version of events, the veteran 
alleged that the soldier was killed after the veteran left 
him to return to his unit.  Nonetheless, there is no 
objective evidence of record to substantiate the veteran's 
assertions.  In fact, a July 2001 report from the U.S. Armed 
Services Center for Research of Unit Records shows that W. 
Watson was not wounded or killed in action.  

The post service medical evidence also fails to establish the 
occurrence of the veteran's alleged in-service stressors.  On 
VA examinations in May 1992 and August 2003, the veteran's 
claimed traumatic in-service events were recorded along with 
diagnoses of PTSD.  Nonetheless, the aforementioned medical 
reports are insufficient to establish the occurrence of any 
alleged in-service stressor.  Credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

As discussed above, the service administrative and medical 
reports, as well as the reports from the service department 
and U.S. Armed Services Center for Research of Unit Records 
are negative for any combat activity.  Additionally, the 
veteran's employment reports dated from 1981 to 1990 reflect 
that he received treatment for several disorders including 
post-traumatic stress disorder which were related to an 
injury or sickness arising out of post-service employment.  
Even though VA physicians have found the veteran's historical 
account credible, their acceptance of this veracity cannot, 
by itself, without further corroborating evidence, prove that 
the claimed in-service stressors actually occurred.  Id.; 
Wood v. Derwinski, 1 Vet. App. 406 (1991) (the Board is not 
bound to accept the diagnosis of PTSD if the evidence of 
record does not objectively support that diagnosis).  

Despite the veteran's appellate assertions as well as the 
March 1997 statement from H.F.J. certifying that the veteran 
was stationed in Saigon, Vietnam from 1966 to 1967, the 
probative and persuasive evidence fails to establish the 
occurrence of the claimed stressors.  Lay statements, without 
corroborating objective evidence, are insufficient to 
establish the occurrence of the veteran's claimed noncombat 
stressors.  Dizoglio v. Brown, 9 Vet. App. at 166.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD, and is 
not in equipoise.  The appeal is denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decisions dated in 
November 1990 and November 1991, Statements of the Case dated 
in March 1991, Supplemental Statements of the Case dated in 
from 1991 to 2002, and VA letter dated in September 2002, VA 
apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  In the VA letter, VA told the 
veteran that to substantiate his claim, he needed to 
demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions.  
In essence, VA asked the veteran to submit all of the 
evidence in his possession.  VA also told the veteran that it 
would assist him with obtaining medical records, employment 
records, or records from other Federal agencies.  VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
1112 (2004).

Compliance with 38 U.S.C.A. § 5103 also requires that the 
VCAA notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004).  The Board acknowledges that the September 2002 
letter was sent to the veteran after the RO's 1990 and 1991 
rating decisions that are the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided by the time the VCAA was 
enacted.  Where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records associated with 
active duty, reports of VA and non-VA medical reports dated 
from 1969 to 2003, reports from the Social Security 
Administration (SSA) and Worker's Compensation, and 
employment reports dated from 1981 to 1990.  The RO attempted 
to verify statements made by the veteran by initiating a 
search for morning reports and by requesting stressor 
verification from the Center for Unit Records Research.  
These attempts resulted in negative replies.  Additionally, 
searches were made for service medical records from October 
1, 1965 to October 10, 1996.  The National Personnel Records 
Center indicated it had mailed all ordinals to VA and there 
was not other information available to provide to the RO.  
The veteran was furnished medical release of information 
forms and told to inform VA of any additional dates and 
places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).




ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran also seeks entitlement to an effective date 
before May 10, 1999, for the grant of service connection for 
prostate cancer.  He maintains that the proper effective date 
should be in 1996, when liberalizing law associated with 
Agent Orange claims was effectuated.  

Generally, the effective date for an award of disability 
compensation based on an original claim for direct service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

However, 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) 
provide that the effective date of an award of, or increase 
in, compensation "pursuant to any Act or administrative issue 
. . . shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue."  The statute permits retroactive 
payments for up to one year prior to the date of claim or the 
date of administrative determination of entitlement, 
whichever is earlier, where authorized by law.

Specifically, 38 C.F.R. § 3.114 states the following:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

The regulation further states that a claimant may not receive 
retroactive payment based on a prospectively effective 
liberalizing law or a liberalizing VA issue unless the 
evidence establishes that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.

In April 2004, the veteran's representative argued that a 
remand was warranted to insure that all pertinent medical 
reports have been obtained to substantiate the veteran's 
claim.  While the representative did not specifically 
identify the presence of any pertinent outstanding records, 
given the nature of the veteran's contentions and the 
provisions of Section 3.114, which authorizes the assignment 
of an effective date of one year prior to the date of receipt 
of the claim, if the criteria for entitlement are established 
at that time, the Board finds that additional action in this 
regard is needed. 



This case is being remanded for the following:

1.  Contact the veteran and his 
representative and ask them to furnish 
the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for 
prostate cancer prior to May 10, 1999.  

2.  Obtain all outstanding medical 
reports identified by the veteran and his 
representative and associate the reports 
with the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, readjudicate the issue of 
entitlement to an effective date before 
May 10, 1999, for the grant of service 
connection for prostate cancer.  If any 
benefit sought on appeal, remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


